PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/379,157
Filing Date: 9 Apr 2019
Appellant(s): Kirby et al.



__________________
Kirby et al.
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed November 22, 2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated May 19, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



1.	Claims 1, 3-4, 9, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US Pub 2010/0080984) in view of Lipkin (US Pub 20140342168) 
Regarding claims 1, 3 and 17: Lee teaches a ceramic component comprising a substrate defining a surface, a silicon-based layer directly on the surface to be a bond coating thereon and an EBC over the silicon-based bond coating layer. 
The silicon-based layer can comprise up to 50% of a silicon containing material, such as silicon metal, in combination with rare earth disilicate (abstract, 0005-0009, 0016-0017, 0029-0033) but Lee fails to teach the rare earth disilicate being the In-containing rare earth disilicate compound claimed. 

	As Lipkin, who similarly teaches a layer comprising a rare earth disilicate for providing environmental protection to gas turbine engines, discloses that making rare earth disilicates with the formula (Y(1-x)Inx)2Si2O7 (x=0.13-1) or more specifically, even (Y0.85In0.15)2Si2O7 or (Y0.7In0.3)2Si2O7, allows for protection with improved durability at high temperatures (see entire disclosure), it would have been obvious to one having ordinary skill at the time of invention to modify Lee to include their rare earth silicate being (Y(1-x)Inx)2Si2O7 (x=0.13-1) or more specifically, even (Y0.85In0.15)2Si2O7 or (Y0.7In0.3)2Si2O7, for protection with improved durability at high temperatures meeting the composition requirements of claim 1 (it is noted that since x can equal 0 in claim 1, no Ga is required to meet the claim). 
	Additionally, as Lipkin who similarly teaches a layer comprising a rare earth disilicate for providing environmental protection to gas turbine engines, discloses that making rare earth disilicates with the formula (A(1-x)Dx)2Si2O7 (x=0.03-1), wherein A=Y and D can be In and Ga (see and/or language in abstract), allows for protection with improved durability at high temperatures (see entire disclosure), it would have been obvious to one having ordinary skill at the time of invention to modify Lee to include their rare earth silicate being (Y(1-x)(InGa)x)2Si2O7 (x=0.03-1), for protection with improved durability at high temperatures providing overlap with the individual compositional requirements of claim 17.

Regarding claim 4: Lee’s ceramic component comprises a substrate defining a surface and their silicon-based layer is a bond coating 16 which can be directly on the substrate surface (abstract, Figures). As mentioned above, Lee’s silicon-containing material is silicon metal.
	Lee teaches using their components in thermal oxidizing atmospheres (see Example 1) but is silent regarding a thermally grown oxide layer being on their bond coat and remaining amorphous up to an operational temperature as claimed.
	However, it has been held that where the claimed and prior art products are identical or substantially identical processes, a prima facie case of anticipation or obviousness will be considered to be established over functional limitations that stem from the claimed structure (In re Best, 195 USPQ 430, 433 (CCPA 1977), In re Spada 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). The prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed products. In re Best.
	In the instant case, since Lee teaches the same material as claimed and being used in a thermally oxidative environment, it is expected a thermally grown oxide layer to form on the bond layer of Lee and since the underlying layer of the prior art is the 
Regarding claim 9: Lee’s substrate is a CMC plie. 
	It is noted that the limitation that the substrate comprises a plurality of CMC plies is considered as mere duplication of parts in Lee (i.e. instead of just Lee’s one CMC, there is a plurality) which does not hold patentable weight unless new and unexpected results are shown (MPEP 2144.04).
Regarding claim 16: Lee teaches a gas turbine engine comprising their ceramic component above. 

2.	Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US Pub 2010/0080984) and Lipkin (US Pub 20140342168) as applied to claim 3 above, in further view of Kirby (WO2015126476, rejection based on English corresponding document US20160312628).
The following is an alternative rejection to the 103 rejection (Lee in view of Lipkin) of claim 4 above 
As discussed above, Lee teaches the invention of claim 3 but is silent regarding a thermally grown oxide layer being on their silicon based bond coat and remaining amorphous up to an operational temperature as claimed. However, it is initially noted that the limitation that the oxide is “thermally grown” is a process limitation which does not hold patentable weight unless it provides a different structure from that of the prior art (MPEP 2113). In the instant case, the only structure required by the claim is an oxide being on the bond coat wherein the oxide is amorphous up to the claimed operating 
As Kirby, who similarly teaches a silicon-based bond coating being on a substrate for gas turbine engines, etc., discloses that an amorphous silicon oxide layer can form or alternatively, be applied, directly on the bond coat in order to provide oxidation protection to the substrate (0034, 0054), it would have been obvious to one having ordinary skill at the time of invention to modify Lee to include an amorphous silicon oxide layer formed or alternatively, applied, directly on their bond coat in order to provide oxidation protection to the substrate.
Since Lee’s amorphous silicon oxide layer is the same material as Applicants’ “oxide” (see Applicants’ disclosure) and Lee’s underlying bond coat is the same as that claimed, the amorphous silicon oxide layer would be expected to remain amorphous up to an operating temperature as claimed. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1, 3-4, 9, 16-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,301,224. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims encompass that of the Patent.
Claims 1, 3-4, 9, 16-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 9,944,563. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims encompass that of the Patent.
Claims 1, 3-4, 9, 16-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,214,457. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims encompass that of the Patent.
NEW GROUNDS OF REJECTION
None
WITHDRAWN REJECTIONS
None
(2) Response to Argument
Appellants argue against the rejection of Lee (US Pub 20100080984) in view of Lipkin (US Pub 20140342168) meeting claim 1 as follows;
Appellants argue that Lee, while teaching a bond layer having a rare earth silicate phase and a second phase including at least one of silicon, silicides, alkali metal oxides, alkali earth metal oxides, glass ceramics, Al2O3, TiO2, Ta2O5, HfO2, ZrO2, HfSiO4, ZrSiO4, HfTiiO4, ZrTiO4, or mullite, fails to teach the inclusion of indium (In) 
This is not persuasive. Initially, in response to Appellants arguing that Lee fails to teach the inclusion of indium (In) within their second phase materials, this is not appropriate as Lee’s second phase materials were not used to meet the indium compound limitation. Instead, Lee’s second phase material was used to meet the silicon containing material limitation claimed as Lee’s second phase can be silicon. Additionally, although the Office agrees that Lee by itself does not teach the inclusion of indium (In) in the bond layer, Lee in view of Lipkin would render this obvious. 
Specifically, as mentioned above, Lee’s bond layer includes a rare earth silicate phase and more specifically, a rare earth disilicate such as RE2Si2O7. Although Lee does not explicitly disclose their rare earth disilicate phase being the indium (In) composition claimed, Lee does not place limits on their composition and only teaches that their rare earth disilicate phase is for providing environmental and thermal protection, etc. to gas turbine engines (see especially par. 0029). As such, one of ordinary skill would reasonably look to the prior art to find rare earth disilicates compositions for the similar purpose of providing environmental and thermal protection, etc. to gas turbine engines.
As Lipkin teaches rare earth disilicates with the formula (Y(1-x)Inx)2Si2O7 (x=0.13-1) or more specifically, even (Y0.85In0.15)2Si2O7 or (Y0.7In0.3)2Si2O7, provides (1-x)Inx)2Si2O7 (x=0.13-1) or more specifically, even (Y0.85In0.15)2Si2O7 or (Y0.7In0.3)2Si2O7 for their known purpose. 
Although Appellants argue that it would not have been obvious to modify Lee’s bond coat with Lipkin’s composition because Lipkin’s composition is in a coating over a bond layer and not in a bond coating that is adjacent to the substrate surface, this is not persuasive. Initially, although Lipkin’s In containing rare earth disilicate can be in a coating over a bond layer, using the rare earth disilicate in Lee’s bond coat would still have been obvious as it is merely substituting one disilicate for another that are known to have similar properties and used in the same field of endeavor.
Specifically, as mentioned above, Lee’s bond coat is a mixed layer of silicon and a rare earth disilicate such as RE2Si2O7 (see 0029) but just doesn’t teach the particulars of the rare earth disilicate other than it being used for providing environmental and thermal protection, etc. to gas turbine engines (see 0029). As such, one of ordinary skill would reasonably look to the prior art to find rare earth disilicates compositions for the similar purpose of providing environmental and thermal protection, etc. to gas turbine engines. As Lipkin teaches their rare earth disilicates being similarly used for providing environmental and thermal protection, etc. to gas turbine engines, it would have been obvious to modify Lee and substitute their disilicates for Lipkin’s disilicates for their known purpose. 
While Appellants argue that the Office’s above assertion is flawed because Lee’s bond coat is not for providing environmental protection but for adherence of subsequent 
Initially, although the Office agrees that Lee’s bond coat is for adherence of EBC layers, the Office draws attention to Lee’s paragraph 0029 which clearly discusses that the rare earth disilicate phase within the bond coat is providing environmental and thermal protection. As such, one having ordinary skill would readily find it obvious to look to the prior art to find rare earth disilicates known for providing environmental and thermal protection and as Lipkin’s rare earth disilicates are taught to have this, substituting Lee’s disilicate with Lipkin’s disilicate would have been obvious with a reasonable expectation of success. 
Further, the Office notes that there is no reason to believe, nor evidence to support, that substituting Lee’s disilicate in their bond coating directly on a substrate with that of Lipkin’s could not be done nor that it would lower adhesion of such a coating directly on a substrate. In contrast, one having ordinary skill would have reasonable expectation of success as an embodiment within Lipkin clearly allows for their rare earth disilicate to be directly on a substrate (without an intervening bond coat) (see paragraph 0006 and Lipkin’s claim 1). 

Respectfully submitted,
/LAUREN R COLGAN/Primary Examiner, Art Unit 1784                                                                                                                                                                           
Conferees:
/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784                                                                                                                                                                                                        

/Jennifer McNeil/Primary Examiner, TC 1700                                                                                                                                                                                                     


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.